                 Case 1:19-cv-07772-ALC-DCF Document 80 Filed 04/30/21 Page 1 of 1




Florida Office                               425 North Andrews Avenue                                        New York Office
                                                       Suite 2                                          J. Stanley Pottinger ‡
¢ȱ ǯȱ ȱȘǐܶ                       Fort Lauderdale, FL 33301
Seth M. Lehrman *†                           _________________________                                         † Admitted in California
                                                                                                    ¹ Admitted in District of Columbia
                                               Telephone (954)524-2820
¢ȱǯȱ ȱȘǐ                                                                                          * Admitted in Florida
                                                  Fax (954)524-2822                                           ‡ Admitted in New York
Matthew D. Weissing *ܶ                                                                              ܶ Board Certified Civil Trial Lawyer




                                                  April 30, 2021

       Filed Via ECF

       Magistrate Judge Debra C. Freeman
       Daniel Patrick Moynihan
       United States Courthouse
       500 Pearl Street, New York, NY 10007

                 Re: Pricilla Doe v. Darren K. Indyke et al., No. 19-cv-07772 (S.D.N.Y.) (Carter, J.)


       Dear Judge Freeman,

       The above case was stayed per Order dated June 15, 2020 (ECF Doc. 66), due to parties
       participating in the Epstein Victims’ Compensation Program to resolve sexual abuse claims against
       decedent Jeffrey E. Epstein in a non-adversarial alternative to litigation. Plaintiff has elected not
       to resolve her claims via the Program.

       Therefore, Plaintiff requests to resume the litigation and to have the stay of this action lifted.

       Respectfully submitted,                           The stay of proceedings in this action is hereby lifted. The
                                                         parties are directed to discuss a schedule for any potential
       EDWARDS POTTINGER                                 amendment of the pleadings and for discovery, and this
                                                         Court will hold a case management conference on 5/26/2021
       /s/ Bradley J. Edwards                            at 11:00 a.m. For that conference, counsel should call the
       Bradley Edwards                                   following Toll-Free Number: (877) 411-9748 and use
                                                         Access Code: 9612281.
       Brittany Henderson

       cc: Counsel of Record (via ECF)




                                                                  Dated: 5/4/2021
